Citation Nr: 0404648	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945; he was awarded the Purple Heart for wounds of the left 
leg.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which found that new and material 
evidence sufficient to reopen the claim had not been received 
by VA.  The veteran testified in support of his claim before 
the undersigned sitting at the RO in May 2003.  A January 
2004 Motion To Advance On The Docket was granted by the 
undersigned on February 4, 2004 under 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

As noted above, the veteran has been awarded the Purple Heart 
medal for wounds incurred in service.  With respect to the 
claim on appeal, the Board notes that the veteran testified 
at his May 2003 personal hearing that he began having back 
pain while hospitalized for yellow jaundice in approximately 
August 1945 (hearing transcript page 3).  His representative 
noted at the hearing that the veteran's plane had been shot 
down in Germany (hearing transcript page 2) and that the 
veteran should be given a comprehensive medical examination 
of the back with a nexus opinion (hearing transcript page 8).  
The Board notes that although the veteran's back was examined 
by VA in April 2001, no opinion as to the causal connection 
between the veteran's current back disability and service was 
provided.  Consequently, the Board agrees with the veteran's 
representative that remand of this case is warranted for 
additional development.




Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked again to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
April 2001 for back disability.  After 
securing any appropriate consent from the 
veteran, VA should obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any back disorder found.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, 
including x-rays, should be accomplished.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether it is as likely as not 
that any diagnosed back disorder is 
related to the veteran's active duty 
service.  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed. 

3.  Thereafter, VA should readjudicate 
the veteran's claim to reopen, taking 
into consideration any and all evidence 
that has been added to the record since 
the last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and should be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



